Title: From George Washington to Colonel Moses Hazen, 20 July 1780
From: Washington, George
To: Hazen, Moses


					
						Sir
						Head Quarters Bergen County 20th July 1780
					
					Upon the receipt of your letter of the 17th I called upon General Hand for the Brigade order to which you allude, who laid it before me, with the several letters which had passed between you and him on the subject and a Copy of the sentence of the Division Court Martial upon Mr Norcross—the issuing Commy.
					That the Men were without provision on the parade the 5th does not admit of a doubt—Genl Hand was therefore in my opinion right in noticing it and calling upon the Officers commanding Regiments to see that their Men were supplied agreeable to General Orders. I should, in case a representation had been made to me by the Officers of the day or the Adjutant Genl that the Men were unfurnished, have looked upon General Hand as accountable for his Brigade, and he consequently properly addressed himself in the first instance to the Officers commanding Regiments—I do not find that the order applied personally to you or particularly to your Regt. Upon the whole I am of opinion, that General Hands conduct was warrantable upon every military principle, and that I cannot, without calling in question his right to regulate his own Brigade, order a Court of enquiry upon the Matter which has been brought before me. I am &.
				